       Case 2:18-cv-00002-BMM Document 124 Filed 12/06/19 Page 1 of 8



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

                                                       CV 18-2-BU-BMM
  JOHN MEYER,

                  Plaintiff,

        vs.                                       CONSOLIDATED ORDER

  BIG SKY RESORT,

                  Defendant.


                                    INTRODUCTION

      The Court addresses a series of motions filed by the parties as part of this

slow-motion car wreck to which this litigation has devolved. Plaintiff John Meyer

(“Meyer”) first seeks reconsideration of the portion of this Court’s earlier order

that granted Defendant Big Sky Resort’s motion to strike Meyer’s abuse of process

counterclaim. (Doc. 116.) Meyer also has filed a motion for a protective order.

(Doc. 120.) Defendant Big Sky Resort (“Big Sky”) has filed a motion for leave to

file a response, if necessary, to Meyer’s motion for reconsideration. (Doc. 118.)

Big Sky has filed a separate motion that seeks both to compel Meyer to comply

with Federal Rule of Civil Procedure 26(b)(5)(B), and to receive a protective order.

(Doc. 122.) The Court determines that none of the filed motions warrant a hearing.




                                          1
       Case 2:18-cv-00002-BMM Document 124 Filed 12/06/19 Page 2 of 8



                                      DISCUSSION

                 Meyer’s Motion for Reconsideration (Doc. 116)

      Meyer asks the Court to reconsider its decision to strike Meyer’s abuse of

process counterclaim pursuant to Fed. R. Civ. P. 60. Rule 60(b) allows a court to

relieve a party from an order for a variety of reasons. Meyer fails to specify the

provision in Rule 60(b) upon which he relies in seeking reconsideration.

      Meyer originally filed a complaint in a related action in which he alleged

abuse of process and negligent infliction of emotional distress against Big Sky. See

Meyer v. Crowley Fleck PLLP and Big Sky Resort, CV-18-53-BU-BMM. The

Court dismissed Meyer’s claim on the basis that his complaint “fail[ed] to state any

plausible claim for relief.” (Doc. 14 at 2.) Meyer then filed a motion in this case

asking the Court for leave “to file an amended complaint that asserts abuse of

process and emotional distress counterclaims” against Big Sky, Ian McIntosh, and

Crowley Fleck. (Doc. 54-1 at 6-7.)

      The Court concluded that Meyer’s proposed counterclaims “would be

subject to dismissal if the Court allowed Meyer leave” to add these proposed

counterclaims to his complaint. (Doc. 89 at 14.) Meyer nevertheless filed an

Amended Answer in which he asserted a counterclaim for abuse of process against

Big Sky. (Doc. 92 at 4-5.) Meyer’s counterclaim for abuse of process mirrored the




                                          2
        Case 2:18-cv-00002-BMM Document 124 Filed 12/06/19 Page 3 of 8



abuse of process claim that the Court refused to allow Meyer to add to his

Amended Answer. The Court dismissed Meyer’s counterclaim. (Doc. 104 at 2-6.)

       Meyer seems to suggest that his inability to obtain counsel to represent him

warrants reinstatement of his abuse of process counterclaim. (Doc. 117 at 6.)

Neither this fact, nor any of the other reasons that Meyer sets forth in his brief

justify the reinstatement of a claim that lacks merit. The Court denies Meyer’s

motion for reconsideration, and, in turn, denies as moot Big Sky’s motion for leave

to file a response.

                 Meyer’s Motion for Protective Order (Doc. 120)

       Meyer next asks the Court for a protective order that would appoint counsel

to represent him and that would force the parties to reschedule two depositions.

(Doc. 121 at 2.) Meyer suggests that L. Rule 86.3(b)(1) provides a vehicle for the

appointment of counsel for him in a civil case. Id. The Court assumes that Meyer

means Local Rule 83.6. Local Rule 83.6(a) establishes a civil pro bono panel. This

panel represents the Court’s belated effort to address persistent access to justice

issues in civil cases in the District of Montana. The program invites lawyers in the

District of Montana to volunteer to accept appointments on a pro bono basis for

indigent and low-income litigants who otherwise would lack access to counsel in

civil cases.




                                           3
       Case 2:18-cv-00002-BMM Document 124 Filed 12/06/19 Page 4 of 8



      To date, 15 lawyers in the District of Montana have stepped forward to

volunteer to accept pro bono appointments. This panel represents the Court’s sole

resource for identifying those members of the bar who are willing to make pro

bono contributions to the District of Montana. Id. The rule further provides that the

names of the panel members “may not be publicly disclosed or disseminated.” Id.

The Court’s review of the panel reveals that a single lawyer has indicated relevant

experience or background in personal injury cases.

      The Court declines to appoint counsel for Meyer in this matter. The Court

instead will provide Meyer with the name and contact information of the lawyer on

the District of Montana’s pro bono panel who has expressed an interest and

experience in personal injury cases. Meyer remains free to enter any kind of fee

agreement that he and counsel negotiate, consistent with the Rules of Professional

Conduct, including pro bono, through hourly, through contingency fee. As the

names of the panel members may not be disclosed or disseminated publicly, the

Court will issue a separate order, under seal and available only to the parties, with

the name and contact information for the lawyer on the pro bono panel who has

expressed interest in pro bono appointments.

      Meyer has indicated that the looming presence of Big Sky’s abuse of process

counterclaim has hindered his ability to retain counsel. The Court will consider

allowing Meyer to enter into a limited appearance representation agreement with

                                          4
       Case 2:18-cv-00002-BMM Document 124 Filed 12/06/19 Page 5 of 8



counsel that would allow counsel to represent Meyer in the pending personal injury

claim against Big Sky. Meyer could then retain separate counsel to represent him

in defending against Big Sky’s abuse of process counterclaim, or represent himself

against the counterclaim. As the Court has expressed on numerous occasions,

Meyer would be well-served to obtain counsel for all of these matters as he has

indicated repeatedly an inability to comply with the Rule of Professional Conduct

and the Federal Rules of Civil Procedure in representing himself in these matters.

      The Court previously declined to bifurcate Big Sky’s counterclaim into a

separate trial under Federal Rule of Civil Procedure 42(b) to avoid unnecessary

delay and expenses to the parties. (Doc. 48 at 7-8); see Bloxham v. Mountain West

Farm Bureau Mutual Ins. Co., 43 F. Supp. 2d 1121, 1130 (D. Mont. 1999). The

Court instead anticipates that the jury first would hear the evidence related to

Meyer’s negligence claims against Big Sky and render a verdict on those claims.

The Court would then call upon the same jury to hear evidence related to Big Sky’s

abuse of process counterclaim against Meyer.

      The Court would employ the jury for seriatim trials in a fashion similar to

the process employed for bad faith insurance claims. See Malta Pub. Sch. Dist. A

& 14 v. Montana Seventeenth Judicial Dist. Court, Phillips Cty., 938 P.2d 1335,

1339 (Mont. 1997); see also Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d

998, 1021 (9th Cir. 2004) (declining to bifurcate into separate trials issue of

                                          5
       Case 2:18-cv-00002-BMM Document 124 Filed 12/06/19 Page 6 of 8



contract damages from issue of punitive damages). The Court again deems it

appropriate under its inherent authority to hold in abeyance the issue of Meyer’s

potential liability to Big Sky on its abuse of process counterclaim, until after the

same jury resolves Meyer’s negligence claims against Big Sky.

      In light of the above discussion, the Court deems it appropriate to grant

Meyer’s request for a protective order relating to the timing of outstanding

depositions. The Court directs that any pending depositions in this matter will be

stayed for 30 days to allow for Meyer to explore efforts to obtain counsel. This

limited delay should not affect the scheduling order as discovery does not close

until February 7, 2020. (Doc. 91) The Court will entertain motions to extend

discovery deadlines if this order results in the inability of the parties to complete

discovery in a timely manner.

             Compliance with Fed. R. Civ. P. 26(b)(5)(B) (Doc. 122)

      Big Sky seeks to compel Meyer to comply with Fed. R. Civ. P. 26(b)(5)(B)

and for a protective order that would direct the Clerk of Court to redact portion of

the Affidavit of Evi Dixon (Doc. 117-4) that it claims are subject to a claim of

attorney-client privilege. (Doc. 123.) Big Sky further seeks to force Meyer to pay

its reasonable expenses in making its motion. Id.

      As the e-mail exchange attached to Big Sky’s brief demonstrate, counsel for

Big Sky attempted to stop Meyer from disclosing the potential attorney-client

                                           6
       Case 2:18-cv-00002-BMM Document 124 Filed 12/06/19 Page 7 of 8



protected information. (Doc. 123-3). This same e-mail exchange shows that Meyer

refused to heed Big Sky’s request. Id. The Court makes no decision yet on the

discoverability or admissibility of the contested information. But Meyer had an

obligation under Rule 26(b)(5)(B) to withdraw or seal the disputed information

upon objection from Big Sky until Meyer presented the information under seal to

the Court for a determination. Fed. R. Civ. P. 26(b)(5)(B). Meyer failed to

withdraw or seal the information or seek a determination from the Court. Meyer

instead simply ploughed ahead based upon his apparent determination that the

attorney-client privilege did not protect disclosure of the information. The Clerk of

Court will seal Doc. 117-4.

      Big Sky argues that Rule 26(b)(5)(B) and Rule 37(a)(5), require the Court to

order the party whose conduct necessitated the filing of a motion to compel or for

protective order to pay the prevailing party’s reasonable attorneys’ fees and

expenses incurred in making the motion, unless an exception is shown. (Doc. 123)

The Court agrees – to an extent. The game of chicken that Meyer seems to believe

that this litigation involves must end.

      The Court declines to award to award expenses to Big Sky as the

circumstances here would make an award of expenses unjust. Fed. Rul. Civ. P.

37(a)(5). The Court instead directs Meyer to pay $100.00 as a sanction for his

breach of the rules. Meyer shall deposit the funds with the Clerk of Court by

                                          7
       Case 2:18-cv-00002-BMM Document 124 Filed 12/06/19 Page 8 of 8



December 13, 2019. Meyer should interpret this sanction as the Court’s final

warning that it will tolerate no further breaches of the Rules of Professional

Conduct and the rules of procedure – by any party. In a final effort to avoid further

problems with this litigation, the Court deems it appropriate to limit the ability of

all parties to file any pleadings for the remainder of this litigation without first

having obtained leave of the Court.

                                        ORDER

      Accordingly, IT IS ORDERED that Meyer’s Motion for Reconsideration

(Doc. 116) is DENIED, and Big Sky Motion for Leave to File a Response (Doc.

118) is DENIED as moot.

      IT IS FURTHER ORDERED that Meyer’s Motion for a Protective Order

(Doc. 120) is GRANTED, in part, and DENIED, in part.

      IT IS FURTHER ORDERED that Big Sky’s Motion to Compel Meyer to

Comply with Fed. R. Civ. P. 26(b)(5)(B) and Motion for Protective Order (Doc.

122.) are GRANTED, in part, and DENIED, in part. The Court directs the Clerk

of Court to seal Doc. 117-4.

      Finally, the Court directs the Clerk of Court to accept no further filings in

this matter without the party first having obtained leave of the Court.

      DATED this 6th day of December, 2019.




                                            8
